Case 1:19-cr-20443-BB Document 19 Entered on FLSD Docket 09/04/2019 Page 1 of 8

zy

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-20443-CR-BLOOM/LOUIS
UNITED STATES OF AMERICA
vs. |
CRISTIAN GERMAN BARRERA,

Defendant.
/

PLEA AGREEMENT

The United States Attorney’s Office for the Southern District of Florida (“this Office”) and
(hereinafter referred to as the “defendant’’) enter into the following agreement: c A

1. The defendant agrees to plead guilty to Count 1 of the indictment, which charges the OM

Corsp Rig Te

defendant, CRISTIAN GERMAN BARRERA, with legally éxporting defense articles without A
a license, in violation of Title 22, United States Code, Section 2778, and Title 22, Code of Federal [Wy
Regulations, Sections 121.1, 123.1, and 127.1 1. Aw Tire (S, Uren Serres (ve, Sec7/e 37/.

2. This Office agrees to seek dismissal of counts 2-3 of the indictment, as to this
defendant, after sentencing.

3. The defendant is aware that the sentence will be imposed by the Court after considering
the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter “Sentencing
Guidelines”). The defendant acknowledges and understands that the Court will compute an
advisory sentence under the Sentencing Guidelines and that the applicable guidelines will be
determined by the Court relying in part on the results of a pre-sentence investigation by the Court’s

probation office, which investigation will commence after the guilty plea has been entered. The

defendant is also aware that, under certain circumstances, the Court may depart from the advisory
. Case 1:19-cr-20443-BB Document19 Entered on FLSD Docket 09/04/2019 Page 2 of 8

.

sentencing guideline range that it has computed, and may raise or lower that advisory sentence
under the Sentencing Guidelines. The defendant is further aware and understands that the Court
is required to consider the advisory guideline range determined under the Sentencing Guidelines,
but is not bound to impose a sentence within that advisory range; the Court is permitted to tailor
the ultimate sentence in light of other statutory concerns, and such sentence may be either more
severe or less severe than the Sentencing Guidelines’ advisory range. Knowing these facts, the
defendant understands and acknowledges that the Court has the authority to impose any sentence
within and up to the statutory maximum authorized by law for the offense identified in paragraph
1 and that the defendant may not withdraw the plea solely as a result of the sentence imposed.

4. The defendant also understands and acknowledges that the Court may impose a
statutory maximum term of imprisonment of up to five (5) years, followed by a term of supervised
release of up to three (3) years, In addition to a term of imprisonment and supervised release, the
Court may impose a fine of up to $250,000 and may order forfeiture.

5. The defendant further understands and acknowledges that, in addition to any sentence
imposed under paragraph 4 of this agreement, a special assessment of $100

will be imposed on the defendant. The defendant agrees that any special assessment imposed
shall be paid at the time of sentencing. If a defendant is financially unable to pay the special
assessment, the defendant agrees to present evidence to this Office and the Court at the time of
sentencing as to the reasons for the defendant’s failure to pay.

6. This Office reserves the right to inform the Court and the probation office of all facts
pertinent to the sentencing process, including all relevant information concerning the offenses
committed, whether charged or not, as well as concerning the defendant and the defendant’s

background. Subject only to the express terms of any agreed-upon sentencing recommendations
2
_ Case 1:19-cr-20443-BB Document 19 Entered on FLSD Docket 09/04/2019 Page 3 of 8

contained in this agreement, this Office further reserves the right to make any recommendation as
to the quality and quantity of punishment.

7. The defendant is aware that the sentence has not yet been determined by the Court.
The defendant also is aware that any estimate of the probable sentencing range or sentence that the
defendant may receive, whether that estimate comes from the defendant’s attorney, this Office, or
the probation office, is a prediction, not a promise, and is not binding on this Office, the probation
office or the Court. The defendant understands further that any recommendation that this Office
makes to the Court as to sentencing, whether pursuant to this agreement or otherwise, is not binding
on the Court and the Court may disregard the recommendation in its entirety. The defendant
understands and acknowledges, as previously acknowledged in paragraph 3 above, that the
defendant may not withdraw the plea based upon the Court’s decision not to accept a sentencing
recommendation made by the defendant, this Office, or a recommendation made jointly by the
defendant and this Office.

8. This Office agrees that it will recommend at sentencing that the Court reduce by
two levels the sentencing guideline level applicable to the defendant’s offense, pursuant to Section
3E1.1(a) of the Sentencing Guidelines, based upon the defendant’s recognition and affirmative
and timely acceptance of personal responsibility. If at the time of sentencing the defendant’s
offense level is determined to be 16 or greater, this Office will file a motion requesting an
additional one level decrease pursuant to Section 3E1.1(b) of the Sentencing Guidelines, stating
that the defendant has assisted authorities in the investigation or prosecution of the defendant’s
own misconduct by timely notifying authorities of the defendant’s intention to enter a plea of
guilty, thereby permitting the government to avoid preparing for trial and permitting the

government and the Court to allocate their resources efficiently. This Office further agrees to
3
_Case 1:19-cr-20443-BB Document 19 Entered on FLSD Docket 09/04/2019 Page 4 of 8

recommend that the defendant be sentenced at the low end of the guideline range, as that range is
determined by the Court. This Office, however, will not be required to make this motion and this
recommendation if the defendant: (1) fails or refuses to make a full, accurate and complete
disclosure to the probation office of the circumstances surrounding the relevant offense conduct;
(2) is found to have misrepresented facts to the government prior to entering into this plea
agreement; or (3) commits any misconduct after entering into this plea agreement, including but
not limited to committing a state or federal offense, violating any term of release, or making false
statements or misrepresentations to any governmental entity or official.

9. This Office and the defendant agree that, although not binding on the probation -
office or the Court, they will jointly recommend that the Court make the following findings and
conclusions as to the sentence to be imposed:

a. That the defendant should receive a two-level decrease as a minor participant in the

| offense, pursuant to Section 3B1.2 of the Sentencing Guidelines.

10. | The defendant agrees that he shall cooperate fully with this Office by: (a) providing
truthful and complete information and testimony, and producing documents, records and other
evidence, when called upon by this Office, whether in interviews, before a grand jury, or at any
trial or other Court proceeding; (b) appearing at such grand jury proceedings, hearings, trials, and
other judicial proceedings, and at meetings, as may be required by this Office; and(c) ifrequested
by this Office, working in an undercover role under the supervision of, and in compliance with,
law enforcement officers and agents. In addition, the defendant agrees that he will not protect
any person or entity through false information or omission, that he will not falsely implicate any

person or entity, and that he that he will not commit any further crimes.
_Case 1:19-cr-20443-BB Document19 Entered on FLSD Docket 09/04/2019 Page 5 of 8

11. This Office reserves the right to evaluate the nature and extent of the defendant’s
cooperation and to make that cooperation, or lack thereof, known to the Court at the time of
sentencing. Ifin the sole and unreviewable judgment of this Office the defendant’s cooperation
is of such quality and significance to the investigation or prosecution of other criminal matters as
to warrant the Court’s downward departure from the advisory sentencing range calculated under
the Sentencing Guidelines and/or any applicable minimum mandatory sentence, this Office may
make a motion prior to sentencing pursuant to Section 5K1.1 of the Sentencing Guidelines and/or
Title 18, United States Code, Section 3553(e), or subsequent to sentencing pursuant to Rule 35 of
the Federal Rules of Criminal Procedure, informing the Court that the defendant has provided
substantial assistance and recommending that the defendant’s sentence be reduced. The
defendant understands and agrees, however, that nothing in this agreement requires this Office to

file any such motions, and that this Office’s assessment of the quality and significance of the
defendant’s cooperation shall be binding as it relates to the appropriateness of this Office’s filing
or non-filing of a motion to reduce sentence.

12. The defendant understands and acknowledges that the Court is under no obligation
to grant a motion for reduction of sentence filed by this Office. In addition, the defendant further
understands and acknowledges that the Court is under no obligation of any type to reduce the
defendant’s sentence because of the defendant’s cooperation.

13. The defendant agrees, in an individual and any other capacity, to forfeit to the
United States, voluntarily and immediately, any right, title, and interest to any property, real or
personal, which constitutes or is derived from proceeds traceable to the commission of the
offense(s), in violation of 22 U.S.C. § 2778, pursuant to 18 U.S.C. § 981(a)(1)(C), as incorporated

by 28 U.S.C. § 2461(c), and the provisions of 21 U.S.C. § 853; and any arm or munition of war,
5 .
_ Case 1:19-cr-20443-BB Document 19 Entered on FLSD Docket 09/04/2019 Page 6 of 8

other article or commodity, and any vessel, vehicle, or aircraft containing the same or which has
been or is being used in exporting or attempting to export same, pursuant to 22 U.S.C. § 401. In
addition, the defendant agrees to forfeiture of substitute property pursuant to 21 U.S.C. § 853(p).

14. The defendant further agrees that forfeiture is independent of any assessment, fine,
cost, restitution, or penalty that may be imposed by the Court. The defendant knowingly and
voluntarily agrees to waive all constitutional, legal, and equitable defenses to the forfeiture,
including excessive fines under the Eighth Amendment to the United States Constitution. In
addition, the defendant agrees to waive any applicable time limits for administrative or judicial
forfeiture proceedings, the requirements of Fed. R. Crim. P. 32.2 and 43(a), and any appeal of the
forfeiture.

‘15. | The defendant also agrees to fully and truthfully disclose the existence, nature and
location of all assets in which the defendant has or had any direct or indirect financial interest or
control, and any assets involved in the offense of conviction. The defendant also agrees to take
all steps requested by the United States for the recovery and forfeiture of all assets identified by
the United States as subject to forfeiture. This includes, but is not limited to, the timely delivery
upon request of all necessary and appropriate documentation to deliver good and marketable title,
consenting to all orders of forfeiture, and not contesting or impeding in any way with any criminal,
civil or administrative forfeiture proceeding concerning the forfeiture.

16. The defendant is aware that Title 28, United States Code, Section 1291 and Title
18, United States Code, Section 3742 afford the defendant the right to appeal the sentence imposed
in this case. Acknowledging this, in exchange for the undertakings made by the United States in
this plea agreement, the defendant hereby waives all rights conferred by Sections 1291 and 3742

to appeal any sentence imposed, including any restitution order, or to appeal the manner in which
6
Case 1:19-cr-20443-BB Document 19 Entered on FLSD Docket 09/04/2019 Page 7 of 8

a

the sentence was imposed, unless the sentence exceeds the maximum permitted by statute or is the
result of an upward departure and/or an upward variance from the advisory guideline range that
the Court establishes at sentencing. The defendant further understands that nothing in this
agreement shall affect the government’s right and/or duty to appeal as set forth in Title 18, United
States Code, Section 3742(b) and Title 28, United States Code, Section 1291. However, if the
United States appeals the defendant’s sentence pursuant to Sections 3742(b) and 1291, the
defendant shall be released from the above waiver of his right to appeal his sentence.

17. The defendant further hereby waives all rights conferred by Title 28, United States
Code, Section 1291 to assert any claim that (1) the statute to which the defendant is pleading guilty
is unconstitutional; and/or (2) the admitted conduct does not fall within the scope of the statute of
conviction.

18. By signing this agreement, the defendant acknowledges that the defendant has
discussed the appeal waiver set forth in this agreement with the defendant’s attorney. The
defendant further agrees, together with this Office, to request that the Court enter a specific finding
that the defendant’s waiver of his right to appeal the sentence imposed in this case and his right to
appeal his conviction in the manner described above was knowing and voluntary.

19. Defendant recognizes that pleading guilty may have consequences with respect to
the defendant’s immigration status if the defendant is not a citizen of the United States. Under
federal law, a broad range of crimes are removable offenses, including the offense to which
defendant is pleading guilty. Indeed, because defendant is pleading guilty to Count 1, removal is
presumptively mandatory. Removal and other immigration consequences are the subject of a
separate proceeding, however, and defendant understands that no one, including the defendant’s

attorney or the Court, can predict to a certainty the effect of the defendant’s conviction on the
7
Case 1:19-cr-20443-BB Document 19 Entered on FLSD Docket 09/04/2019 Page 8 of 8

defendant’s immigration status. Defendant nevertheless affirms that the defendant wants to plead
guilty regardless of any immigration consequences that the defendant’s plea may entail, even if
the consequence is the defendant’s automatic removal from the United States.

20. This is the entire agreement and understanding between this Office and the defendant.

There are no other agreements, promises, representations, or understandings.

ARIANA FAJARDO ORSHAN

UNITED STATES ATT EY
C
Date: q (4 By: Wut a

RICARDO A. DEL TORO
ASST. UNITED STATES ATTORNEY

Date: 271 {I By: Ke (Sn

KATIECARMON
ATTORN R DEFENDANT

Date: _ 8 2 14 By: « —
CR#STIAN GERMAN BARRERA

DEFENDANT

 

 
